Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Masters on May 19, 2022.
The application has been amended as follows:
Cancel Withdrawn Claims 5, 6, and 7 as follows:
5.	(Cancelled).
6.	(Cancelled).
7.	(Cancelled). 

3.	These claims are renumbered as follows:
Claims 1-4 remain as Claims 1-4.
Claim 8 becomes Claim 5, which depends on claim 1; reads as “The method according to claim 1”.
Claim 9 becomes Claim 6, which depends on claim 1; reads as “The method according to claim 1”.
Claim 10 becomes Claim 7, which depends on claim 1; reads as “The method according to claim 1”.

Reasons for Allowance
4.	The claim objection set forth in paragraph 4 of the previous Office action mailed 02/17/2022 is no longer applicable and thus, withdrawn because the applicants amended claim 2 to correct its informality.
	See Claim Amendment filed 04/28/2022.
5.	The present claims are allowable over the prior art references of record, namely English Translation of JP 2006-3356111 (hereinafter referred to as “JP ‘611”) and SHIMIZU et al. (WO 2015/166459; utilized US 2017/0049667 as its equivalent). 
6.	Upon further consideration in light of applicants’ arguments at pages 5-8 of their Remarks filed 04/28/2022, the 103 rejection based on the collective teachings of JP ‘611 and SHIMIZU et al. set forth in paragraph 5 of the previous Office action mailed 02/17/2022 is no longer applicable and thus, withdrawn.  Specifically, none of these references cited individually or in combination teaches or would have suggested the claimed method for producing a metal structure having a matrix and inorganic particles dispersed in the matrix, with the inorganic particles being covered with hollow particles and/or being disposed inside holes dispersed in the matrix so as to be capable of moving independently of the matrix. 
	Accordingly, claims 1-4 and 8-10 are deemed allowable over the prior art references of record.

Correspondence
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Cite din the IDS submitted by applicants on 01/19/2022.